t c memo united_states tax_court keith lee kaye petitioner v commissioner of internal revenue respondent docket no 882-13l filed date keith lee kaye pro_se peter t mccary for respondent memorandum opinion vasquez judge this case was commenced in response to a notice_of_determination concerning collection actions under sec_6320 and or notice_of_determination the issue for decision is whether respondent may unless otherwise indicated all section references are to the internal continued proceed with collection of petitioner’s unpaid federal_income_tax liability for by levy the matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule to which petitioner objects we conclude that there is no genuine dispute as to any material fact and respondent is entitled to summary_judgment as a matter of law background petitioner did not file a federal_income_tax return for respondent prepared a substitute for return for pursuant to sec_6020 on date respondent mailed to petitioner a notice_of_deficiency for which was addressed to his last known and current address petitioner did not file a petition contesting the deficiency determination or pay the tax_liability that was later assessed on date respondent sent petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing petitioner submitted a timely form request for a collection_due_process or equivalent_hearing continued revenue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure the u s postal service track and ship confirm service indicates that the notice_of_deficiency was delivered on date in a letter attached to his form petitioner claimed that t he levy lien or collection of the same would cause him economic harm petitioner did not submit any documents in support of his claim or offer a collection alternative on date petitioner sent a letter to respondent making frivolous and groundless arguments he enclosed with the letter several documents including a birth certificate bond purporting to be an instrument with an assigned value of dollar_figure million payable to the internal_revenue_service irs in full discharge of his debt settlement officer darlene c caputo of the irs office of appeals appeals was assigned to petitioner’s case in a letter dated date petitioner continued to claim that his debt had been discharged petitioner also requested a face-to-face collection_due_process cdp hearing in a letter dated date settlement officer caputo acknowledged receipt of petitioner’s form and informed petitioner that the arguments he advanced were frivolous or groundless or arguments that appeals employees may not consider requested that petitioner submit relevant nonfrivolous information such as his signed tax_return for challenges to the appropriateness of the collection action and or proposed collection alternatives requested that petitioner submit a completed form 433-a collection information statement for wage earners and self-employed individuals denied petitioner a face-to-face hearing unless he withdrew all frivolous claims and scheduled a telephone conference with petitioner for date petitioner did not file any of the requested documents or withdraw his frivolous arguments instead petitioner sent respondent additional materials containing frivolous arguments questions and statements in a letter dated date petitioner requested that the scheduled telephone cdp hearing be canceled petitioner also requested that the remainder of his cdp hearing be conducted through correspondence in another letter dated date petitioner continued to assert that his tax_liability had been discharged and also claimed for the first time that he had not received a notice_of_deficiency for on date respondent issued petitioner the notice_of_determination with respect to his income_tax_liability for in the notice_of_determination respondent determined that the proposed levy should be sustained on date petitioner residing in florida timely filed a petition with the court challenging the notice_of_determination discussion i summary_judgment rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy summary_judgment may be granted if it is demonstrated that no genuine dispute exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law ii determination to sustain proposed levy action if a taxpayer requests a hearing in response to a notice_of_levy pursuant to sec_6330 a hearing shall be held before an impartial officer_or_employee of appeals sec_6330 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 the phrase underlying tax_liability includes the tax_deficiency additions to tax and statutory interest 115_tc_329 following a hearing appeals must determine whether proceeding with the proposed levy action is appropriate in making that determination appeals is required to take into consideration verification presented by the secretary during the hearing process that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 sec_6330 grants this court jurisdiction to review appeals’ determination in connection with the sec_6330 hearing where the underlying tax_liability is properly at issue we review the taxpayer’s liability de novo see 114_tc_176 we review all other determinations for abuse_of_discretion 117_tc_183 sego v commissioner t c pincite goza v commissioner t c pincite see also 156_fedappx_111 11th cir irs appeals_office determinations are reviewed for an abuse_of_discretion a petitioner’s challenge to the underlying tax_liability petitioner disputes the underlying tax_liability for sec_6330 precludes petitioner from challenging the existence or amount of the liability unless he did not receive a statutory_notice_of_deficiency for the liability and did not otherwise have an opportunity to dispute the liability a properly completed u s postal service form_3877 form reflecting the timely mailing of a notice_of_deficiency to a taxpayer at the taxpayer’s last_known_address by certified mail absent evidence to the contrary establishes that the notice was properly mailed to the taxpayer 530_f2d_781 8th cir the form is considered highly probative evidence that the notice_of_deficiency was sent to the addresses specified 94_tc_82 furthermore compliance with form_3877 mailing procedures raises a presumption of official regularity in favor of the commissioner see coleman v commissioner t c pincite if the presumption is raised and the taxpayer does not rebut the presumption the court may find that the taxpayer received the notice_of_deficiency thus precluding challenges to the underlying liability under sec_6330 see eg sego v commissioner t c pincite clark v commissioner tcmemo_2008_155 respondent attached a form_3877 to his motion for summary_judgment showing that article no was mailed to petitioner’s last_known_address respondent introduced into evidence the notice_of_deficiency for which bears at the top this same article number this creates a presumption that the notice_of_deficiency was mailed and delivered to petitioner’s last_known_address the record contains no evidence to rebut the presumption although petitioner disputes receiving the notice_of_deficiency he did not set forth any facts to support his claim that he did not receive the notice_of_deficiency see eg rule d 138_tc_54 court issued an order advising the taxpayer to supplement his pleadings with documents and present specific facts showing a genuine issue for trial we find that petitioner is precluded from challenging the underlying tax_liability see sec_6330 sego v commissioner t c pincite goza v commissioner t c pincite see also d’arcy v commissioner tcmemo_2011_213 b abuse_of_discretion where as here a taxpayer’s underlying tax_liability is not properly at issue we review the commissioner’s determination for abuse_of_discretion settlement officer caputo afforded petitioner an opportunity to be heard at the cdp hearing before issuing a notice_of_determination a telephone hearing was scheduled for date however petitioner requested that the telephone hearing be canceled and that his cdp hearing be conducted by correspondence petitioner now argues that settlement officer caputo abused her discretion by denying his request for a face-to-face cdp hearing this court has held that a face-to-face hearing is not required under sec_6330 katz v commissioner t c pincite williamson v commissioner tcmemo_2009_188 stockton v commissioner tcmemo_2009_186 leineweber v commissioner tcmemo_2004_17 we have also held that an appeals officer’s denial of a face-to-face hearing does not constitute an abuse_of_discretion where a taxpayer fails to present nonfrivolous arguments and refuses to provide requested financial information see zastrow v commissioner tcmemo_2010_215 moline v commissioner tcmemo_2009_110 aff’d 363_fedappx_675 10th cir summers v commissioner tcmemo_2006_219 the court_of_appeals for the eleventh circuit stated that b ecause proceedings before an appeals officer are informal tax regulations provide that a cdp hearing may but is not required to consist of a face-to-face meeting 426_fedappx_839 11th cir petitioner made only frivolous arguments and did not submit a form 433-a or the supporting documentation that settlement officer caputo requested accordingly we find that settlement officer caputo did not abuse her discretion in determining petitioner was not entitled to a face-to-face hearing and conducting the cdp hearing by correspondence especially because petitioner requested a hearing by correspondence iii conclusion petitioner has not shown that appeals’ determination to sustain the proposed levy action was arbitrary capricious or without sound basis in fact or law see 112_tc_19 throughout the cdp hearing petitioner advanced arguments characteristic of tax-protester rhetoric that have been universally rejected by this and other courts see 848_f2d_1007 9th cir aff’g tcmemo_1987_225 784_f2d_1006 9th cir 771_f2d_471 10th cir aff’g tcmemo_1983_433 michael v commissioner tcmemo_2003_26 knelman v commissioner tcmemo_2000_268 aff’d 33_fedappx_346 9th cir petitioner continued advancing his tax-protester rhetoric before this court we will not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir per curiam see also 136_tc_498 petitioner is not entitled to challenge his underlying tax_liability we find that respondent did not abuse his discretion in sustaining the proposed levy for we now consider sua sponte whether to impose sanctions on petitioner under sec_6673 see 115_tc_576 this section authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir the positions petitioner maintains are unquestionably frivolous and this court would therefore be justified in imposing additional sanctions we instead offer a word of caution petitioner is admonished to refrain from advancing frivolous arguments in any future filings he may make in this court because the court next time is unlikely to show leniency in reaching our holdings we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
